Exhibit 10.4 Execution Version Option Deed Global Gold Corporation and Global Gold Consolidated Resources Limited and GGCR Mining LLC and Mego Gold LLC and Jacero Holdings Limited relating to shares of Global Gold Consolidated Resources Limited and Mego Gold LLC 5 July 2013 CONTENTS CLAUSE PAGE 1. INTERPRETATION 1 2. GRANT OF THE OPTION 4 3. EXERCISE OF THE OPTION 4 4. ISSUE OF OPTION SHARES 5 5. OPTION CONSIDERATION 6 6. INFORMATION AND RIGHTS OF OPTIONHOLDER 6 7. WARRANTIES 7 8. UNDERTAKINGS 8 9. INDEMNITY 8 GUARANTEE 9 TRANSFER OF OPTIONS 9 COSTS 9 NO ASSIGNMENT 9 ANNOUNCEMENTS 9 ENTIRE AGREEMENT 9 WAIVER/AMENDMENT 10 FURTHER ASSURANCE 10 NOTICES 10 GOVERNING LAW AND JURISDICTION 11 THIRD PARTY RIGHTS 12 SCHEDULE 1 13 Form of Exercise Notice 13 SCHEDULE 2 14 Transfers 14 SCHEDULE 3 15 Guarantee 15 THIS DEED is made on 5 July 2013 BETWEEN: GLOBAL GOLD CORPORATION , a Delaware USA corporation with registration number 13-3025550 and its principal offices at the International Corporation Center at Rye, 555 Theodore Fremd Avenue, Suite C208, Rye, New York 10580, USA (
